Citation Nr: 0211992	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  98-21 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for a left knee 
disability.

2. Entitlement to service connection for residuals of an 
injury to the cervical spine.

3. Entitlement to service connection for residuals of an 
injury to the thoracic spine.

4. Entitlement to service connection for residuals of a head 
injury, with recurrent 
headaches.

5. Entitlement to service connection for a gastrointestinal 
disorder.

6. Entitlement to an assignment of a higher disability rating 
for residuals of a 
medial meniscectomy, with patellofemoral syndrome of the 
right knee, currently rated as 10 percent disabling. 




WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1994 to August 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The issues presented were remanded by the Board in 
March 2000.  

The March 2000 Board decision also, in part, denied 
entitlement to service connection for hypertension and 
residuals of an injury to the right tympanic membrane.  The 
following decision of the Board is limited to consideration 
of the remaining six issues on appeal from the March 2000 
Board remand. 


FINDINGS OF FACT

1. A left knee disability for VA compensation purposes is not 
demonstrated. 

2. Residuals of a head injury, with recurrent headaches, for 
VA compensation 
purposes are not demonstrated. 

3. Residuals of a cervical spine injury for VA compensation 
purposes are not 
demonstrated.

4. Residuals of a thoracic spine injury for VA compensation 
purpose are not 
demonstrated. 

5. A gastrointestinal disorder for VA compensation purpose is 
not demonstrated.

6.  The veteran's service connected residuals of a medial 
meniscectomy, with patellofemoral syndrome of the right knee 
is manifested by subjective complaints of pain which limits 
flexion to 100 degrees and which does not limit extension at 
all; there is no recurrent subluxation or lateral 
instability. 


CONCLUSIONS OF LAW

1. A left knee disability was not incurred in or aggravated 
by active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).

2. Residuals of a head injury, with recurrent headaches, were 
not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).

3. Residuals of a cervical spine injury were not incurred in 
or aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).

4. Residuals of a thoracic spine injury were not incurred in 
or aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2001).

5. A gastrointestinal disorder was not incurred in or 
aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).

6. The criteria for entitlement to assignment of a disability 
rating in excess of 10 
percent for service-connected residuals of a medial 
meniscectomy, with patellofemoral syndrome of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 4.45, 
4.59, and Code 5257 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to veterans under certain circumstances.  VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a veteran who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, it appears that the 
December 1997 X-rays examination reports involving the 
veteran's gastrointestinal tract, cervical and lumbar spine, 
and knees are unobtainable, and according to notes in May 
2000, cannot be located.  The Court has held that in cases 
where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis has been undertaken with this 
heightened duty in mind.  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increased the Board's obligation to 
evaluate and discuss in it decision all of the evidence that 
may be favorable to the veteran.  Russo v. Brown, 9 Vet. 
App. 46, 51 (1996). 

While the December 1997 X-ray examination reports are not of 
record, the RO appeared to have undertaken all possible 
development to obtain records generated during the veteran's 
active duty service and records following service.  The 
record in this case includes service medical records, VA 
examination reports in December 1997, October 2000 and April 
2001, VA MRI and X-ray examination reports, private treatment 
records for April 2002, and a witness statement from the 
veteran's father dated February 2001.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
veteran with the claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations, which set forth the criteria for 
entitlement to service connection and assignment of a higher 
rating for his service-connected right knee disability.  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case, and March 2001 VCAA 
letter from the RO have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claims and has notified the veteran of the 
information and evidence necessary to substantiate the 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the case need not be referred to the veteran 
for further argument as the Board's consideration of the new 
law and new regulations in the first instance does not 
prejudice the veteran.  See generally Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Left Knee Disability

Service medical records show that the veteran complained of 
left knee pain in service.  The May 1997 report of the 
veteran's separation examination notes no complaints or 
clinical findings of a left knee disability.  

In December 1997, the veteran underwent a VA compensation 
examination specifically to include a review of the record, 
as well as examination, to determine whether the veteran had 
a left knee disability and if so, whether the veteran's left 
knee disability was related to his active duty service.  The 
December 1997 VA examiner noted that the veteran complained 
of having pain in his left knee, especially when descending 
stairs.  Examination demonstrated that the veteran ambulated 
without difficulty.  The left knee was nontender along the 
joint line.  There was no effusion, erythema, atrophy or 
crepitus noted.  The knee was both stable to anterior drawer, 
McMurray and Lachmans and upon testing of the medial and 
lateral collateral ligaments.  Range of motion showed 
extension to zero degrees and flexion to 135 degrees.  The 
examiner opined that there was no current disability upon 
examination and no decrease in range of motion.  

A review of the October 2000 and April 2001 VA examination 
reports also fail to show that the veteran was diagnosed as 
having a current left knee disability.  Moreover, there is no 
post-service medical evidence demonstrating that the veteran 
has a current left knee disability.  

In order to establish service connection for a left knee 
disability, the law and regulations required that the veteran 
have the claimed disability.  38 U.S.C.A. § 1110; see also 
38 C.F.R. § 3.303(a) "Disability" means a current 
disability shown by competent medical evidence to presently 
exist at the time of the award of service connection; 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Although 
the veteran and his father reported symptoms that they 
perceive to be manifestations of a disability, the question 
of whether a chronic disability is present is one which 
requires skill in diagnosis, involving diagnostic skills must 
be made by medical experts.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In the present case, the record fails to 
demonstrate that the veteran has a left knee disability for 
which service connection can be awarded.  Consequently, his 
appeal as to this matter must be denied. 

Residuals of a Head Injury, With Recurrent Headaches, and 
Residuals of a Cervical Spine and Thoracic Spine Injury

Service medical records show that the veteran complained of 
head, neck and back pain following an incident where a filing 
cabinet fell on the veteran's head.  Service medical records 
also show that the veteran complained of experiencing 
symptoms of dizziness, faintness, and blackouts.  The May 
1997 report of the veteran's separation examination fails to 
note any clinical findings of residuals of a head injury, 
with recurrent headaches, or residuals of a cervical spine or 
thoracic spine injury.  

In December 1997, the veteran underwent a VA compensation 
examination specifically to include a review of the record, 
as well as examination, to determine whether the veteran had 
residuals of a head injury, with recurrent headaches, or 
residuals of a cervical spine or thoracic spine injury and if 
so, whether these disabilities were related to his active 
duty service.  The December 1997 VA examiner noted that the 
veteran complained of having intermittent neck and back 
stiffness that he takes occasional Motrin or aspirin for once 
or twice a week.  

Examination of the head showed normocephalic, atraumatic.  
Neurological examination showed that cranial nerves II 
through XII were intact.  Examination of the neck indicated 
no jugular venous distention, lymphadenopathy or thyromegaly.  
Range of motion demonstrated that the veteran was able to 
forward flex to 30 degrees, extend to 30 degrees, right and 
left lateral bending to 40 degrees, and right and left 
lateral rotation to 55 degrees.  Examination of the cervical, 
thoracic and lumbar vertebrae were nontender.  There was no 
step-off or spasms noted.  There was no postural or fixed 
defects noted.  Range of motion indicated that the veteran 
was able to forward flex to 95 degrees, hyperextension to 35 
degrees, right and left lateral bending to 40 degrees, and 
right and left rotation to 35 degrees.  The examiner opined 
that there was no current disability involving the head, 
cervical spine or thoracic spine upon examination.  

There is no post-service medical evidence demonstrating that 
the veteran has residuals of a head injury, with recurrent 
headaches, or residuals of a cervical spine or thoracic spine 
injury.  The veteran did submit private medical records 
showing that he received treatment for complaints of blurred 
vision and headaches in April 2002.  However, no disability 
was noted. 

In order to establish service connection for residuals of a 
head injury, with recurrent headaches, or residuals of a 
cervical spine or thoracic spine injury, the law and 
regulations required that the veteran have the claimed 
disability.  38 U.S.C.A. § 1110; see also 38 C.F.R. 
§ 3.303(a) "Disability" means a current disability shown by 
competent medical evidence to presently exist at the time of 
the award of service connection; Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Although the veteran and his father 
reported symptoms that they perceive to be manifestations of 
a disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the present case, the record fails to demonstrate 
that the veteran has residuals of a head injury, with 
recurrent headaches, or residuals of a cervical spine or 
thoracic spine injury for which service connection can be 
awarded.  Consequently, his appeal as to these matters must 
be denied. 

Gastrointestinal Disorder

Service medical records show that the veteran complained of 
experiencing stomach pains and passing blood in his stool for 
one to two weeks.  On Separation examination in May 1997, the 
veteran's abdomen was normal.  There were no clinical 
findings of a gastrointestinal disorder (GI). 

In December 1997, the veteran underwent a VA compensation 
examination specifically to include a review of the record, 
as well as examination, to determine whether the veteran had 
a GI disorder and if so, whether his GI disorder was related 
to his active duty service.  The December 1997 VA examiner 
noted that the veteran stated that he has not had trouble 
involving his stomach or rectal bleeding since service, 
though he does have occasional indigestion for which he takes 
some antacids.  The veteran stated that he had no other 
difficulties and has had no other work-up for the 
indigestion, including gastrointestinal series, barium enemas 
or endoscopies.  He had no weight loss or dysphasia.  
Examination revealed that the veteran's abdomen was soft and 
nontender.  There was no rebound, rigidity or guarding.  
There were no mases organomegaly.  Rectal examination 
indicated that tone was good.  Hemoccult was negative and 
there were no masses noted.  Prostate was normal without 
nodules.  The examiner opined that the veteran did have a 
history of dyspepsia, but did not find a current disability 
upon examination.  

There is no post-service medical evidence demonstrating that 
the veteran has a GI disorder.

In order to establish service connection for a GI disorder, 
the law and regulations required that the veteran have the 
claimed disability.  38 U.S.C.A. § 1110; see also 38 C.F.R. 
§ 3.303(a) "Disability" means a current disability shown by 
competent medical evidence to presently exist at the time of 
the award of service connection; Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Although the veteran and his father 
reported symptoms that they perceive to be manifestations of 
a disability, the question of whether a chronic disability is 
currently present is one which requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In the present case, the record fails to demonstrate 
that the veteran has a GI disorder for which service 
connection can be awarded.  Consequently, his appeal as to 
this matter must be denied. 

Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected medial meniscectomy, with 
patellofemoral syndrome of the right knee disability (right 
knee disability) warrants assignment of a higher disability 
rating.  Disability ratings are determined by the application 
of the Schedule For Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Since the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his right knee disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when rating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The veteran's service-connected right knee disability has 
been rated by the RO under the provisions of Diagnostic Code 
5257.  Under this regulatory provision, a rating of 10 
percent is warranted where there is slight recurrent 
subluxation or lateral instability; 20 percent is warranted 
where there is moderate recurrent subluxation or lateral 
instability and; 30 percent is warranted where there is 
severe recurrent subluxation or lateral instability.  

Service medical records show that the veteran injured his 
right knee in 1995.  An arthroscopy of the right knee was 
performed in April 1996, which revealed a right medial 
meniscus tear that was resected.  The veteran continued to 
complain of right knee pain following the arthroscopy.  

In December 1997, October 2000 and April 2001, the veteran 
underwent VA compensation examinations specifically to 
include a review of the record, as well as examination, to 
determine the etiology and extent of the veteran's right knee 
disability.  A review of all three VA examinations shows that 
the veteran complained of having the same sort of pain that 
he had prior to his operation in service.  He complained of 
experiencing pain while going up and down stairs, with 
increasing weakness going down stairs.  There was also 
buckling and giving-way when coming down stairs.  He 
indicated that occasionally his right knee would swell if he 
had been on stairs or walking more than 100 yards.  He stated 
that he has locking, which occurs a few times a week, while 
getting up in the morning.  He cannot do any heavy lifting or 
running.  He reported having stiffness two to three times a 
week and the pain averages approximately four to five on a 
scale from one to ten.  He stated that during flare-ups, the 
pain is a six or seven out of ten.  The veteran stated that 
he does not wear a knee brace or take continuous medication, 
but does take an occasional Motrin or Tylenol.

Examinations by all three VA examiners from December 1997, 
October 2000 and April 2001 demonstrate that the veteran 
ambulated without difficulty.  There was no effusion, 
crepitus or erythema.  There was no atrophy of the muscles.  
The knee was stable to anterior drawer, McMurray and Lachmans 
and upon testing of the medial and lateral collateral 
ligaments.  There appeared to be good ligamentous integrity.

Additionally, the October 2000 VA examination report noted 
that the veteran reported slight discomfort squatting, but 
was able to squat fully without difficulty.  There was no 
evidence of any clicking or locking with range of motion 
testing.  There was also good range of motion of the 
extremities proximal and distal to the knee, and no evidence 
of clubbing or edema noted above and below the knee.  There 
was no evidence of abnormal wear of the shoes on either foot. 

The April 2001 VA examination report further noted that 
alignment of both legs was normal. There was no evidence of 
varus or valgus malalignment, no recurvatum and no flexion 
deformities.  Squatting was limited on the right knee to 90 
degrees, whereas it was 130 degrees on the left knee.  There 
was no crepitus either at the patellofemoral joint nor the 
femoral tibial joint.  There was no soft tissue thickening or 
swelling about the knees.  There was no joint effusion or 
tenderness about the knee, neither over the patella, patellar 
femoral joint nor joint lines.  Sensation of the knee was 
normal.  

Range of motion testing in all three VA examinations 
demonstrated that extension was to zero degrees.  The most 
severe limitation to flexion was noted in the April 2001 
examination when flexion was 100 degrees done actively and 
additional passive motion was resisted.  There was also a 
complaint of pain on flexion noted in the April 2001 VA 
examination report, however, the examiner also found that 
patellar tracking was normal during flexion and extension 
with no evidence of hypomotility.  There was also no 
subluxation and no varus or valgus laxity.

X-ray examination of the knee from August 2000 was within 
normal limits.  MRI of the knee in August 2000 was also 
within normal limits.  The October 2000 VA examiner commented 
that there was evidence of a bone island reported on the MRI, 
however, this was thought to be an incidental finding and not 
of clinical significance.  X-rays taken in April 2001 were 
negative. 

Upon review of the totality of the evidence, it appears that 
the RO has rated the veteran under Code 5257 by analogy in 
light of the fact that none of the clinical examinations 
revealed evidence of recurrent subluxation or lateral 
instability.  
While the clinical findings show that the veteran has right 
knee impairment, clinical and special test findings do not 
support a higher rating than what is already assigned by the 
RO.  The RO assigned a 10 percent rating under Code 5257 by 
analogy because it was to his benefit since the demonstrated 
limitation of motion did not warrant even a compensable 
rating under Codes 5260 or 5261.  Accordingly, the Board 
finds no basis for a rating in excess of 10 percent under 
Code 5257 at this time.

As for other diagnostic codes, the Board notes that there is 
no evidence of ankylosis of the knee to warrant application 
of Code 5256, nor is there evidence of impairment of tibia 
and fibula to warrant application of Code 5262.  As noted 
above, there is also no persuasive evidence of limitation of 
flexion or extension to warranted a higher rating under 
Diagnostic Codes 5260 or 5261.  

The Board acknowledges the veteran's long-term complaints of 
pain with movement of his right knee, and in reviewing the 
evidence the Board has considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45 and 4.59; DeLuca, supra.  Indeed, the veteran 
and his father did provide statements and testimony in 
support of the veteran's contention that he experiences pain 
with movement of his right knee.  Further, VA examination 
reports noted that the veteran had subjective complaints of 
pain.  However, there has been no persuasive showing of 
addition functional loss due to pain that would further limit 
motion so as to require a higher rating under Code 5257 or 
any other applicable Code.  The April 2001 VA examiner opined 
that the veteran's complaints are subjective in nature.  
There was no evidence of muscle atrophy.  The examiner 
further opined that the periods of symptoms during increased 
pain of his flare-ups such as the veteran described would not 
produce any additional loss of motion, nor would there be any 
change in functional ability, nor would there be any change 
in the functional ability with the knee being used over time.

In sum, while the Board does not doubt that the veteran's 
right knee disability is productive of impairment, the 
currently assigned 10 percent rating appears to contemplate 
the current degree of disability.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Conclusion

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant 
favorable decisions. 


ORDER

Entitlement to service connection for a left knee disability; 
residuals of an injury to the cervical spine; residuals of an 
injury to the thoracic spine; residuals of a head injury, 
with recurrent headaches; and a gastrointestinal disorder is 
denied.

Entitlement to a higher disability rating for residuals of a 
medial meniscectomy, with patellofemoral syndrome of the 
right knee, currently rated as 10 percent disabling, is 
denied. 



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

